Citation Nr: 1103756	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-24 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for through and through 
bullet wound of the right thigh with femur fracture and muscle 
damage, currently rated as 40 percent disabling.

2.  Entitlement to an increased rating for shrapnel wound of the 
left knee, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for posttraumatic stress 
disorder (PTSD), currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

T. Wishard, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1967 to 
February 1970.

These matters come before the Board of Veterans' Appeals (Board) 
from a May 2006 rating decision of the Department of Veterans 
Affairs (VA), Regional Office (RO) in Chicago, Illinois.  

The issue of entitlement to an increased rating for PTSD is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the residuals of a 
gunshot wound of the right thigh with femur fracture, have been 
manifested by complaints of pain, weakness, muscle spasm, and 
stiffness; objectively, the clinical evidence of record reflects 
that the disability to Muscle Group XIV does not result in more 
than a slight limitation of motion of the right hip, does not 
require the use of assistive devices, and includes two scars of a 
through and through wound, which are not depressed or elevated, 
do not contain any induration or keloid, are not deeply adherent 
to tissue, and do not cover an area of 144 square inches or 
greater.

2.  Throughout the rating period on appeal, the residuals of a 
shrapnel wound of the left knee, have been manifested by 
complaints of pain, stiffness, weakness, fatigue, and lack of 
endurance, with no giving out; objectively, the clinical evidence 
of record reflects that the disability results in two superficial 
scars less than 144 square inches and pain which limits range of 
motion of the left knee from 0 to 110 degrees. 


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 40 percent 
for residuals of a gunshot wound of the right thigh with femur 
fracture and muscle damage, involving Muscle Group XIV, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West  2002); 
38 C.F.R. § 4.56, § 4.71a, Diagnostic Codes 5314.

2.  The criteria for a disability rating in excess of 10 percent 
for shrapnel wound of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West  2002); 38 C.F.R. § 
4.118, Diagnostic Codes 5257, 5260, 5261 7804-7805 (effective 
prior to October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's 
duty to notify and assist claimants in substantiating a claim for 
VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2010).  

Duty to Notify

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(b) 
(2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
VCAA notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be provided 
to a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for Veterans 
Claims (Court) issued its decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The Court in Dingess/Hartman held that 
the VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service connection" 
claim.  As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; (3) 
a connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection," therefore, VA is required to review the information 
and the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and/or an effective date will be assigned if 
service connection is awarded.  Because the Court's decision is 
premised on the five elements of a service connection claim, it 
is the consensus opinion within the VA that the analysis employed 
can be analogously applied to any matter that involves any one of 
the five elements of a "service connection " claim, to include 
an increased rating claim.  

In VA correspondence to the Veteran dated in January 2006, the 
Veteran was informed of what evidence was required to 
substantiate the claims, and of his and VA's respective duties 
for obtaining evidence.  In VA correspondence to the Veteran 
dated in March 2006, the Veteran was provided notice of the 
criteria for a disability rating and effective date.  In VA 
correspondence to the Veteran dated in January 2009, the Veteran 
was informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular ratings 
under the applicable diagnostic codes.  

In Pelegrini, supra, the Court held that compliance with 
38 U.S.C.A. § 5103 required that VCAA notice be provided prior to 
an initial unfavorable AOJ decision.  Because complete VCAA 
notice was not provided to the Veteran prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does not 
comply with the express requirements of the law as found by the 
Court in Pelegrini.  The Board finds that the Veteran has not 
been prejudiced by the timing of the notice, as the Veteran's 
claim has been readjudicated after such notice and he has been 
provided with an opportunity to respond to it.

Duty to assist

With regard to the duty to assist, the claims file contains the 
Veteran's service treatment records (STRs), and VA examination 
and treatment records.  Additionally, the claims file contains 
the statements of the Veteran in support of his claims.  The 
Board has carefully reviewed the statements and concludes that 
there has been no identification of further available evidence 
not already of record for which VA has a duty to obtain.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found nothing 
to suggest that there is any outstanding evidence with respect to 
the Veteran's claims.  The Veteran was injured in Vietnam in 
1969.  STRs from the treatment in Vietnam and Japan are not 
associated with the claims file; nonetheless, as this is a claim 
for an increased rating based on a worsening of his disability, 
the Board finds that the STRs from more than 40 years ago would 
not be probative.  This is especially true as there are recent VA 
examination records, and as the Veteran has been granted the 
highest evaluation possible under the applicable diagnostic code 
for a muscle injury.  The Board finds that any possible records 
from treatment in 1969 in Japan and Vietnam are not necessary to 
properly adjudicate the claims.

VA examinations with respect to the issues on appeal were 
obtained in January 2006 and September 2009.  38 C.F.R. 
§ 3.159(c) (4).  To that end, when VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  The Board finds that the VA examinations 
are more than adequate, as they include clinical examinations, 
radiology reports, and interviews with the Veteran regarding his 
complaints.  The reports of the examination contain findings 
necessary to evaluate the disability under the applicable 
diagnostic code rating criteria. Nieves-Rodriguez v. Peake, 22 
Vet App 295 (2008).  Accordingly, the Board finds that VA's duty 
to assist with respect to obtaining a VA examination or opinion 
with respect to the issues on appeal has been met.  38 C.F.R. 
§ 3.159(c) (4).  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
no further development is required to comply with the duty to 
assist the Veteran in developing the facts pertinent to his 
claims.  Essentially, all available evidence that could 
substantiate the claims has been obtained.

Legal criteria

Rating Disabilities

Disability evaluations are determined by comparing a Veteran's 
present symptomatology with criteria set forth in VA's Schedule 
for Rating Disabilities, which is based on average impairment in 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2010).  When a question arises as to which of two ratings 
applies under a particular diagnostic code, the higher evaluation 
is assigned if the disability more closely approximates the 
criteria for the higher rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in favor 
of the Veteran.  Id. § 4.3. 

Further, a disability rating may require re-evaluation in 
accordance with changes in a Veteran's condition.  It is thus 
essential in determining the level of current impairment that the 
disability is considered in the context of the entire recorded 
history.  Id. § 4.1.  Nevertheless, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Staged ratings are appropriate for an increased-rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Rating Scars

The criteria for evaluating scars under 38 C.F.R. § 4.118, 
Diagnostic Codes (DC) 7800 through 7805, were revised, effective 
October 23, 2008.  These changes were specifically limited to 
claims filed on and after October 23, 2008.  In this case, the 
Veteran's claim for an increased rating was received by the RO in 
December 2005.  He did not subsequently request that his 
disability be reviewed under these clarified criteria.  
Accordingly, the revised criteria are not applicable in this case 
and those in effect prior to October 23, 2008 must be applied.

Rating Muscle Disabilities

Under 38 C.F.R. § 4.56 muscle disabilities are evaluated as 
follows: (a) An open comminuted fracture with muscle or tendon 
damage will be rated as a severe injury of the muscle group 
involved unless, for locations such as in the wrist or over the 
tibia, evidence establishes that the muscle damage is minimal. 
(b)  A through-and-through injury with muscle damage shall be 
evaluated as no less than a moderate injury for each group of 
muscles damaged. (c)  For VA rating purposes, the cardinal signs 
and symptoms of muscle disability are loss of power, weakness, 
lowered threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.

Under Diagnostic Codes 5301 through 5323, disabilities resulting 
from muscle injuries shall be classified as slight, moderate, 
moderately severe or severe as follows: (1) Slight disability of 
muscles--(i) Type of injury. Simple wound of muscle without 
debridement or infection. (ii) History and complaint.  Service 
department record of superficial wound with brief treatment and 
return to duty. Healing with good functional results.  No 
cardinal signs or symptoms of muscle disability as defined in 
paragraph (c) of this section. (iii) Objective findings. Minimal 
scar. No evidence of fascial defect, atrophy, or impaired tonus.  
No impairment of function or metallic fragments retained in 
muscle tissue. (2) Moderate disability of muscles--(i) Type of 
injury.  Through and through or deep penetrating wound of short 
track from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection. (ii) History and complaint.  
Service department record or other evidence of in-service 
treatment for the wound.  Record of consistent complaint of one 
or more of the cardinal signs and symptoms of muscle disability 
as defined in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the particular 
functions controlled by the injured muscles. (iii) Objective 
findings.  Entrance and (if present) exit scars, small or linear, 
indicating short track of missile through muscle tissue.  Some 
loss of deep fascia or muscle substance or impairment of muscle 
tonus and loss of power or lowered threshold of fatigue when 
compared to the sound side. (3) Moderately severe disability of 
muscles--(i) Type of injury.  Through and through or deep 
penetrating wound by small high velocity missile or large low-
velocity missile, with debridement, prolonged infection, or 
sloughing of soft parts, and intermuscular scarring. (ii) History 
and complaint.  Service department record or other evidence 
showing hospitalization for a prolonged period for treatment of 
wound.  Record of consistent complaint of cardinal signs and 
symptoms of muscle disability as defined in paragraph (c) of this 
section and, if present, evidence of inability to keep up with 
work requirements. (iii) Objective findings.  Entrance and (if 
present) exit scars indicating track of missile through one or 
more muscle groups.  Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of muscles 
compared with sound side.  Tests of strength and endurance 
compared with sound side demonstrate positive evidence of 
impairment. (4) Severe disability of muscles--(i) Type of injury.  
Through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, or 
with shattering bone fracture or open comminuted fracture with 
extensive debridement, prolonged infection, or sloughing of soft 
parts, intermuscular binding and scarring. (ii) History and 
complaint.  Service department record or other evidence showing 
hospitalization for a prolonged period for treatment of wound.  
Record of consistent complaint of cardinal signs and symptoms of 
muscle disability as defined in paragraph (c) of this section, 
worse than those shown for moderately severe muscle injuries, 
and, if present, evidence of inability to keep up with work 
requirements. (iii) Objective findings.  Ragged, depressed and 
adherent scars indicating wide damage to muscle groups in missile 
track.  Palpation shows loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  Muscles swell and harden 
abnormally in contraction.  Tests of strength, endurance, or 
coordinated movements compared with the corresponding muscles of 
the uninjured side indicate severe impairment of function.  If 
present, the following are also signs of severe muscle 
disability: (A) X-ray evidence of minute multiple scattered 
foreign bodies indicating intermuscular trauma and explosive 
effect of the missile. (B) Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or vertebrae, with 
epithelial sealing over the bone rather than true skin covering 
in an area where bone is normally protected by muscle. (C) 
Diminished muscle excitability to pulsed electrical current in 
electrodiagnostic tests. (D) Visible or measurable atrophy. (E) 
Adaptive contraction of an opposing group of muscles. (F) Atrophy 
of muscle groups not in the track of the missile, particularly of 
the trapezius and serratus in wounds of the shoulder girdle. (G) 
Induration or atrophy of an entire muscle following simple 
piercing by a projectile. 38 C.F.R. § 4.56 (d)(2010).

Analysis

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claims.

Bullet Wound - Right thigh

The Veteran is service-connected for through and through bullet 
wound of the right thigh with femur fracture and muscle damage, 
evaluated as 40 percent disabling, effective from December 8, 
2005.  Prior to the December 2005 RO decision, the Veteran's 
disability had been rated as 10 percent disabling.  In a 
statement received by VA on December 8, 2005, the Veteran averred 
that a higher rating was warranted.  As the Veteran's claim was 
received by VA in December 2005, the rating period for 
consideration on appeal is from December 2004, one year prior to 
the date of receipt of the increased rating claim.  38 C.F.R. § 
3.400(o)(2) (2010).  However, in accordance with 38 C.F.R. §§ 4.1 
and 4.2 (2010) and Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), the history of the disability is for consideration in 
rating a disability.

The evidence of record reflects that the Veteran was wounded by 
AK-47 small arms fire in January 1969.  The wound was debrided in 
Vietnam and he was then transferred to Japan where the wound was 
secondarily closed.  He was begun on progressive ambulation with 
crutches and returned to the United States for further treatment.  
An April 1969 STR reflects that the Veteran had no complaints 
upon admission to the Naval Hospital in Tennessee on March 14, 
1969.  There was a 10 inch well healed scar on the lateral right 
thigh, there was a 14 inch well healed scar on the medial right 
thigh.  The neurovascular status of the right lower extremity was 
within normal limits, as was the remainder of the general 
physical examination.  The STR further reflects than an x-ray 
examination of the right femur revealed a small cortical fracture 
of the mid third of the right femur.  The Veteran was ambulating 
well with no complaints on admission.  The Veteran went on 
convalescent leave.  When he did not return, he was placed on 
unauthorized absence status and discharged from the hospital.

The Veteran's February 1970 report of medical history for 
separation purposes reflects that the Veteran reported that he 
was in "good health".  He reported that he did not have 
lameness or cramps in the legs.  His February 1970 report of 
medical examination for separation purposes reflects that, upon 
clinical examination, his lower extremities were normal.  It was 
noted that he had a 10 inch scar on the right medial thigh, and a 
10 inch scar on the right lateral thigh. 

A May 1986 VA radiology report of the right femur showed no 
evidence of fracture, dislocation or other bone or joint 
abnormality.  A one centimeter sclerotic density was noted in the 
right superior pubic rami and appeared to represent a bone 
island.  

During a May 1986 VA examination, the Veteran reported that he 
was a heavy equipment operator and had some discomfort at the 
wound sites; however, he had not been under any treatment or 
care.  Upon physical examination, it was noted that his right 
thigh had a five inch lateral scar which was healed, without 
keloidal change, tenderness, or adherence.  Over the medial side 
of the right thigh was a parallel scar measuring five and one 
half inches in length which was slightly irregular in conformity 
but was well healed, without keloidal change, tenderness, or 
adherence.  There was a normal range of motion of the right hip, 
right knee, and right ankle joint.  There was no gait impairment 
or limp noted.  The diagnosis was history of through and through 
bullet wound right thigh, treated; history of apparent fracture 
of the right femur, treated and healed; well healed scars medial 
and lateral aspects of right thigh secondary to through and 
through wound and soft tissue injury; and no functional 
impairment of either lower extremity found.  The impression was 
muscular tissue damage to Muscle Group XIV, right anterior thigh.

A January 1988 VA radiologic consultation report reflects that 
the Veteran had a one centimeter sized bony projection from the 
medial aspect of the femoral condyle, which may represent an 
osteochondroma or a myositis ossificans, due to previous trauma.  

The Veteran reported in January 1988 that in 1985, he had felt 
shooting pain in the right hip and down to the posterior of the 
thigh.  He took aspirin and self medication.  He reported that it 
had now gotten worse especially when sitting longer periods and 
with too much standing.  On examination, his gait and posture 
were normal.  Residual scars were noted as follows:  lateral 
aspect of right thigh - 15 centimeters, and medial aspect of 
right thigh --17 centimeters.

An April 1997 statement by the Veteran reflects that he had pain 
in both legs which becomes worse when standing for too long.

An October 1997 radiology report showed that the Veteran had a 
foreign body in the soft tissues of the anterior medial distal 
right thigh.  It was noted that a metallic foreign body was 
within the anterior medial portion of the right thigh 
approximately 10 centimeters above the level of the knee which 
may represent old surgical change or foreign body.

An October 1997 VA examination report reflects that the Veteran 
complained of pain in the right knee and thigh.  Upon clinical 
examination, it was noted that the circumference of the right 
thigh was smaller than the left.  A six inch scar on the medial 
aspect and a four to five inch scar on the lateral aspect were 
noted.  The examiner stated "there is obviously loss of muscle 
here from the gunshot wound versus the left.  This is located 
probably in the medial aspect of the quadriceps."  There was a 
bony abnormality of the medial condyle of the right knee.

During a January 2006 VA examination, the Veteran reported that 
he has problems with prolonged standing and reported that he has 
a background level of pain on a daily basis of approximately 3 to 
4 on a scale of 10.  He reported pain and weakness and muscle 
spasm of the right thigh. He stated that he had not missed a day 
of work in the past year, but that he would take frequent breaks 
at work to alleviate the pain. 

The Veteran walked with a slight limp involving the right leg and 
his right leg was slightly turned outward.  Upon clinical 
examination, there was marked muscle tissue deficit of the right 
inner thigh.  On the inner thigh, there was marked wasting of the 
anterior and medial aspect of the thigh musculature.  With regard 
to range of motion of the hip, the Veteran was able to flex the 
hip to 125 degrees.  He was able to abduct the hip to 40 degrees.  
Strength of the right hip was 2/4 compared to 4/4 on the left hip 
in resistance against flexion.  Similarly, abduction against 
resistance on the right hip was 2/4 compared with 4/4 on the 
left.  

Based on the January 2006 VA examination report, the Veteran was 
granted a 40 percent evaluation for his right thigh disability.  

At a September 2009 VA examination, the Veteran reported that he 
has pain, stiffness, fatigability, lack of endurance, and 
weakness in the right thigh area.  He had not had any falls, but 
walking greater than 500 feet, standing greater than 1.5 hours, 
stair climbing, squatting, and kneeling are all activities that 
will increase pain in the thigh, as well as fatigability, 
weakness, and lack of endurance.  It was noted that the Veteran 
does not take medications.  The Veteran reported that the 
weakness and fatigue is continuous when present, but that the 
pain occurs as flare-ups, which he gets approximately six times a 
day, with pain lasting about 30 minutes.  He reported that he 
sits down several times throughout the day because of lack of 
endurance and fatigability of the right thigh.

The examiner noted that the Veteran ambulated into the office 
independently without the use of assistive devices.  His gait was 
normal.  He had a well healed, medial scar and lateral scar on 
the right thigh.  The medial scar appeared to be over an area 
that is missing some subcutaneous tissue from Muscle Group XV.  

The medial linear scar measured 13.0 x .4 centimeters.  The 
lateral linear scar measured 15.5 x .4 centimeters.  The scars 
are not depressed or elevated.  They are superficial.  Neither 
scar contains any induration or keloid formation.  There was no 
inflammation or edema present.  The scars are stable with no skin 
breakdown.  There was no limitation of motion of the right hip.  
Neurologically, the Veteran was appropriately responsive in both 
lower extremities to vibratory sensation and fiber testing.  Deep 
tendon reflexes were +1/4 in the lower extremities.  Muscle 
strength was 4/5 bilaterally in the thigh and 5/5 bilaterally in 
the lower leg.  

38 C.F.R. § 4.56 provides factors to be considered in classifying 
a muscle injury as slight, moderate, moderately severe, or 
severe.

The evidence reflects that the Veteran had a "through and through 
injury" with muscle damage; thus, his disability is evaluated as 
no less than a moderately severe injury.

The Board notes that the Veteran is rated under DC 5314, Muscle 
Group XIV, which provides for a 40 percent rating for a severe 
disability, 30 percent rating for a moderately severe disability, 
a 10 percent rating for a moderate disability, and a non-
compensable rating for a slight disability.  The May 1986 VA 
examiner noted that it was Muscle Group XIV which was involved.  
The Board acknowledges that the September 2009 VA examination 
report reflects that the disability is to Muscle Group XV.  
Muscle Group XV provides for a 30 percent rating for a severe 
disability, 20 percent rating for a moderately severe disability, 
a 10 percent rating for a moderate disability, and a non-
compensable rating for a slight disability.  Giving the Veteran, 
the benefit of the doubt, and based on the May 1986 VA 
examination report, the Board finds that the Veteran's disability 
is to Muscle Group XV; thus, the Veteran is entitled to the 
higher, 40 percent, evaluation.  The only muscle group of the 
thigh which would provide a higher rating would be Muscle Group 
XVII.  As there is no competent evidence which reflects that the 
injury was to Muscle Group XVII, Muscle group XVII is not for 
application.   

The Board notes that entrance and exit scars are part of the 
criteria for evaluating a moderate disability under 38 C.F.R. 
§ 4.56(d)(2)(iii).  As such, the Veteran's scars, with regard to 
functional disabilities, have already been considered in 
determining that the Veteran's disability is severe under DC 5314 
or 5315.  Nevertheless, the Board has considered whether a 
separate rating is warranted for thigh scars.  The Board 
acknowledges that care must be taken not to evaluate the same 
manifestations of a disability under more than one applicable 
code, as this would constitute "pyramiding." See 38 C.F.R. § 4.14 
(2010).  Where, however, separate and distinct manifestations 
have arisen from the same injury, separate disability ratings may 
be assigned where none of the symptomatology of the conditions 
overlaps. See Estaban v. Brown, 6 Vet. App. 259 (1994).  In the 
present case, the Board finds that separate evaluations are not 
warranted.  The scars were noted to be stable and superficial 
with no depression, elevation, induration, breakdown, 
inflammation, edema, or keloid formation, and were less than 144 
square inches.  The Veteran's symptoms due to the bullet wound 
are adequately rated under the diagnostic codes for muscle group 
disabilities 

Shrapnel Wound, left knee

The Veteran is service-connected for a shrapnel wound of the left 
knee, evaluated as 10 percent disabling, effective from December 
8, 2005.  Prior to the December 2005 RO decision, the Veteran's 
disability had been rated as non-compensable.  In a statement 
received by VA on December 8, 2005, the Veteran averred that a 
higher rating was warranted.  As the Veteran's claim was received 
by VA in December 2005, the rating period for consideration on 
appeal is from December 2004, one year prior to the date of 
receipt of the increased rating claim.  38 C.F.R. § 3.400(o)(2) 
(2010).  However, in accordance with 38 C.F.R. §§ 4.1 and 4.2 
(2010) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the 
history of the disability is for consideration in rating a 
disability.

As noted above, the evidence of record reflects that the Veteran 
was wounded by AK-47 small arms fire in January 1969.  The STRs 
are negative for any injury to left knee.  His February 1970 
report of medical examination for separation purposes reflects 
that, upon clinical examination, his lower extremities were 
normal.  It was noted that he had a three inch scar on the left 
knee.  This scar was not noted upon entrance in 1967.

A May 1986 VA radiology report reflects that the Veteran's left 
knee had no evidence of fracture, dislocation, or other bone or 
joint abnormality.  The impression was a normal left knee. 

A May 1986 VA examination report reflects that the Veteran 
reported that he was a heavy equipment operator and had some 
discomfort at the wound sites; however, he had not been under any 
treatment or care.  Upon physical examination, it was noted that 
his left knee had a three and one half inch curvilinear scar over 
the inferior aspect of the left patellar area which was healed 
without keloidal change, tenderness, or adherence.  The patella 
appeared to be intact and there was a normal range of motion in 
the left knee joint.  The diagnosis was well healed scar inferior 
aspect of left patella secondary to shrapnel fragment wound.   

A January 1988 VA radiologic consultation report reflects that 
there was no evidence of fracture, dislocation, or other bone or 
joint abnormality of the Veteran's left knee.   

A January 1988 VA medical record reflects that the Veteran's gait 
and posture were normal.  He had a residual scar of the left 
knee.  His extremities displayed normal reflexes and no joint 
deformities, swelling or edema.  Range of motion of the lower 
extremities was intact and normal.

An April 1997 statement by the Veteran reflects that he had pain 
in both legs which becomes worse when standing for too long.

An October 1997 radiology report reflects that the Veteran's left 
knee was unremarkable.  

 The Veteran reported at an October 1997 VA examination, that he 
had a piece of shrapnel in his left knee and cannot kneel down on 
his left knee because of pain.  Upon clinical examination, it was 
noted that there was a two and a half centimeter scar over the 
anterior left knee.   

During a January 2006 VA examination report, the Veteran reported 
that he has problems with prolonged standing and reported that he 
has a background level of pain on a daily basis of approximately 
3 to 4 on a 10 scale.  He reported that shrapnel from grenades 
injured his left knee.  The examiner noted that the Veteran had a 
one centimeter scar just approximately four centimeters superior 
to the left knee.  There was also a three centimeter scar across 
the medial aspect of the left knee.  The scars of the left knee 
and left lower extremity constitute approximately 5 percent of 
the left lower extremity and approximately 1 percent of the total 
body surface area.  

The Veteran was able to extend his left knee to 5 degrees and 
reported that he was unable to kneel because of pain in the left 
knee.  Flexion of the left knee was 110 degrees, which decreased 
to 100 degrees with repetitive use.  The diagnosis was residual 
trauma from shrapnel injury from a grenade on the left knee; the 
Veteran has decreased range of motion of the left knee in flexion 
and extension.

The Veteran stated at a September 2009 VA examination, that he 
continued to have pain and stiffness of the left knee.  Bending, 
kneeling, walking greater than 500 feet, and stair climbing are 
all activities that will increase the pain.  He takes no 
medications because they make him sluggish.  The pain occurs as 
flare ups and is a throbbing pain.  It can occur three to four 
times a week, and last anywhere from one to one and a half hours.  
He can remain functional during this time.  The pain stays local 
to the left knee joint.  The severity goes from a 0-6 out of ten.  
Repetitive movement can increase the pain and cause weakness, 
fatigue, and lack of endurance.  The Veteran reported that the 
knee has never given out, and he has never fallen.  He reported 
one dislocation of the patella, which he reduced himself.  He 
reported that he sits down several times throughout the day 
because of lack of endurance and fatigability.  The Veteran did 
not use a brace or a cane.  The examiner noted that the Veteran 
had a normal gait.  Upon clinical evaluation, the left knee 
appeared symmetric to the right.  There was no erythema, edema, 
or joint effusion.  There was a superficial linear horizontal 
scar at the inferior border which measured 5.5 x .3 centimeters.  
It was well healed and stable without depression, elevation, 
edema, keloid, or induration.  Range of motion of the left knee 
was 0 degrees of extension and 120 degrees of flexion.  There was 
no change in range of motion of the left knee following 
repetitive movements, there was pain through range of motion and 
slightly increased pain following repetitive movements.  There 
was no evidence of fatigue, weakness, or lack of endurance of the 
left knee.  There was no pain with palpation of the scar.  The 
diagnosis was a shrapnel wound of the left knee with residuals of 
pain.  

The Veteran's left knee disability is rated under DC 7804.  Prior 
to October 2008, a 10 percent rating was warranted under DC 7804 
for superficial scars which were painful on examination.  Note 
(1) to DC 7804 provided that a superficial scar was one not 
associated with underlying soft tissue damage.  As noted above, 
the September 2009 VA examiner noted that there was no pain upon 
palpation.  

The Board acknowledges that the Veteran has averred that he has a 
retained foreign body in his left knee which is the cause of his 
pain; however, the clinical evidence is against a finding that 
the Veteran has a retained foreign body in the left knee.  
Radiology and examination records in May 1986, January 1988, 
October 1997, January 2006, and September 2009 all reflect no 
bone or joint abnormalities and are negative for any retained 
foreign body in the left knee.

The Board has considered whether any other diagnostic code would 
provide the Veteran with a higher evaluation and found, based on 
the size and placement of the Veteran's scars (the Board notes 
that the January 2006 VA examiner described two scars), that 
there is not.  DC 7805, effective prior to October 23, 2008 
provides that scars may be rated on limitation of function of the 
affected part.  In this case, the bodily part affected is the 
left knee joint.  According to DC 5260, a 10 percent disability 
evaluation is warranted for flexion limited to 45 degrees; a 20 
evaluation requires flexion be limited to 30 degrees.  According 
to DC 5261, a 10 percent disability evaluation requires that 
extension be limited to 10 degrees; a 20 percent evaluation 
requires extension be limited to 15 degrees.  The Board has also 
considered the applicability of DC 5257.  A 10 percent evaluation 
is warranted when recurrent subluxation or lateral instability be 
slight; a 20 percent evaluation requires that these 
manifestations be moderate in degree.  

The evidence reflects that the Veteran's range of motion of the 
left knee was 0 to 110 degrees, reduced to 0 to 100 degrees due 
to pain in January 2006, and 0 to 120 degrees in September 2009 
with pain on motion.  There is also no indication of any 
subluxation or lateral instability.  The Board finds that the 
Veteran's complaints of pain have been contemplated in the 
current rating assignment.  It is noteworthy that the Veteran's 
disability of a superficial well healed stable scar with no pain 
on examination would ordinarily not warrant a compensable rating.  
The overall evidence does not reveal a disability picture more 
nearly approximating an evaluation higher than 10 percent even 
with consideration of functional impairment due to DeLuca factors 
as noted by the VA examiners.  In fact, there was no evidence of 
fatigue, weakness, or lack of endurance after repetitive motion.  
Therefore, the 10 percent evaluation assigned adequately 
compensates the Veteran for his current degree of disability 
resulting from his scar.

Extraschedular

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical. See Fisher v. Principi, 4 Vet. App. 57, 
60 (1993).  An extraschedular disability rating is warranted 
based upon a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application of 
the regular schedular standards. See 38 C.F.R. § 3.321(b)(1) 
(2010). An exceptional case is said to include such factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of the 
regular schedular standards. See Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three- 
step inquiry for determining whether a Veteran is entitled to an 
extraschedular rating.  First, the Board must determine whether 
the evidence presents such an exceptional disability picture that 
the available schedular evaluations for that service-connected 
disability are inadequate.  Second, if the schedular evaluation 
does not contemplate the claimant's level of disability and 
symptomatology and is found inadequate, the Board must determine 
whether the claimant's disability picture exhibits other related 
factors such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to evaluate 
a Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the case 
must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
would render the available schedular criteria inadequate.  The 
rating criteria reasonably describes the Veteran's disability 
level and symptomatology.  The Veteran does not experience any 
symptomatology not contemplated by the rating schedule.  Referral 
for extraschedular consideration is not warranted.

In conclusion, the evidence of record is against a finding that 
the Veteran's service-connected through and through bullet wound 
of the right thigh with femur fracture and muscle damage warrants 
a rating in excess of 40 percent for any time period on appeal, 
and against a finding that the Veteran's shrapnel wound of the 
left knee warrants a rating in excess of 10 percent for any time 
period on appeal.  As the preponderance of the evidence is 
against the claims the benefit of the doubt rule is not 
applicable.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to a rating in excess of 40 percent for through and 
through bullet wound of the right thigh with femur fracture and 
muscle damage is denied.

Entitlement to a rating in excess of 10 percent for shrapnel 
wound of the left knee is denied.


REMAND

The Veteran claims entitlement to an increased rating for 
posttraumatic stress disorder (PTSD), currently rated as 10 
percent disabling.  The claims file includes a January 2009 VA 
examination report, which noted that the Veteran had been seen by 
his psychiatrist on December 18, 2008.  No such record is 
associated with the claims file.  The Board finds that a remand 
to obtain the December 18, 2008 record, as well as any VA medical 
records from January 2009 to the present, is warranted.  In 
addition, as it has now been approximately two years since the 
last VA examination, the Veteran should be afforded a new VA 
examination to determine the extent of his PTSD.

Accordingly, the case is REMANDED for the following action:

1.  Request the appellant to identify all 
medical providers (VA and private) from whom 
he has received mental health/psychiatric 
treatment, and complete and return a provided 
VA Form 21-4142, Authorization and Consent to 
Release Information, for the identified 
mental health/psychiatric treatment records, 
for each mental health medical treatment 
provider identified.  The AOJ should attempt 
to obtain all identified pertinent medical 
records, to include VA medical records from 
December 18, 2008 and from January 2009 to 
present. 

2.  Schedule the Veteran for a VA mental 
health examination for the purpose of 
determining the current nature and severity of 
his service-connected PTSD.  The Veteran's 
claims file, must be made available to the 
examiner for review.  The examiner should 
indicate that the claims file was reviewed.  
The examiner should describe the nature and 
extent of the Veteran's present disability.

3.  The Veteran should be advised that failure 
to appear for an examination as requested, and 
without good cause, could adversely affect his 
claim, to include denial.  See 38 C.F.R. § 
3.655 (2010).  

4.  After undertaking any other development 
deemed appropriate, the RO should readjudicate 
the increased evaluation for PTSD issue on 
appeal.  If the benefit sought on appeal is not 
granted, the RO should issue a supplemental 
statement of the case and provide the Veteran 
and his representative with an appropriate 
opportunity to respond.  Thereafter, the claim 
should be returned to the Board as warranted. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


